Exhibit No. 10.1
Agreement
 
AGREEMENT
 
THIS AGREEMENT is made as of September 19, 2011 by and among the following
parties (individually a “Party” and collectively the “Parties”):
 
(1)           Gyrodyne Company of America, Inc., a New York corporation (the
“Company”); and
 
(2)           the following parties (each individually a “Bulldog Investor” and
collectively the “Bulldog Investors”):  Full Value Partners L.P., a Delaware
limited partnership (“Full Value”), Opportunity Partners L.P., an Ohio limited
partnership (“Opportunity Partners”), Opportunity Income Plus Fund L.P., a
Delaware limited partnership (“Opportunity Income”), Full Value Offshore
Partners L.P., a Cayman Islands exempted limited partnership (“Offshore”), Full
Value Special Situations Fund L.P., a Delaware limited partnership (“Special
Situations”), Kimball & Winthrop, Inc., an Ohio corporation and general partner
of Opportunity Partners, Full Value Advisors LLC, a New Jersey limited liability
company and general partner of Full Value and Offshore, Spar Advisors, LLC, a
New York limited liability company and general partner of Opportunity Income,
Full Value Special Situations Fund GP LLC, a Delaware limited liability company
and general partner of Special Situations, Bulldog Investors, a “doing business
as” name for Full Value and Opportunity Partners, Mr. Phillip Goldstein, Mr.
Andrew Dakos and each Affiliate and Associate of each of the foregoing.
 
Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in Article 6 of this Agreement.
 
RECITALS
 
A.           As of the date of this Agreement, the Bulldog Investors
beneficially own, and have the right to vote, 232,198 shares of the Company’s
common stock, par value $1.00 (the “Company Common Stock”), representing
approximately 17.99% of the outstanding Company Common Stock;
 
B.           The Company, the Bulldog Investors and Naveen Bhatia are parties to
that certain Agreement dated as of October 27, 2008 (the “Original Agreement”),
pursuant to which, among other things, the Bulldog Investors agreed to comply
with certain standstill restrictions with respect to their ownership of Company
Common Stock;
 
C.           Pursuant to the Original Agreement, the Bulldog Investors were
released from the obligations set forth in Article 2 thereof on July 13, 2011,
the date that was thirty (30) days before the last date on which a shareholder
of the Company would have been permitted to submit nominations for the Board in
connection with the 2011 Annual Meeting of Shareholders of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
D.           The Bulldog Investors have informed the Company that they intend to
subscribe for an aggregate of up to 92,880 shares of Company Common Stock
(30,960 shares pursuant to their basic subscription privilege and 61,920
additional shares pursuant to their over-subscription privilege, subject to
availability) in the Company’s rights offering (the “Rights Offering”) made
pursuant to the terms set forth in the Company’s prospectus included in that
certain Registration Statement on Form S-3 (Registration No. 333-175515) filed
by the Company with the Securities and Exchange Commission and any amendments or
supplements thereto (such 92,880 shares, or lower number of shares to the extent
there are not enough shares to honor over-subscriptions, being referred to
herein as the “Bulldog Rights Shares”); and
 
E.           The Company and the Bulldog Investors desire to enter into this
Agreement, which shall supersede the Original Agreement, to provide
substantially for a renewal of the standstill restrictions contained in the
Original Agreement with such modifications as are contained in this Agreement.
 
ARTICLE 1
 
BOARD COMPOSITION
 
Section 1.1.                      The Company agrees to nominate Naveen Bhatia
for election as a director of the Company at the 2011 Annual Meeting to serve in
the class of directors with terms ending in 2014 (the “2014 Term”) and to
recommend (and not withdraw such recommendation) to the shareholders of the
Company that they vote for Mr. Bhatia at the 2011 Annual Meeting.
 
Section 1.2.                      If Mr. Bhatia should no longer serve as a
director for any reason prior to the end of the 2014 Term, and so long as the
Bulldog Investors continue to own beneficially shares of Company Common Stock
constituting at least 10% of the outstanding Company Common Stock, the Bulldog
Investors and the Company shall mutually agree on a successor who shall hold
office for the remainder of the 2014 Term.
 
ARTICLE 2
 
ACTIONS BY THE BULLDOG INVESTORS
 
Section 2.1.                      The Bulldog Investors shall not, without the
prior written consent of the Board specifically expressed in a written
resolution adopted by a majority vote of the entire Board:
 
(a)           consistent with the terms of the Rights Agreement, dated as of
August 10, 2004, by and between Gyrodyne Company of America, Inc. and Registrar
and Transfer Company, as Rights Agent which generally restricts the acquisition
of Beneficial Ownership of 20% or more of the Company’s Voting Securities,
acquire, offer or propose to acquire, or agree to acquire (except (A) by way of
stock dividends or other distributions made available to holders of Voting
Securities generally on a pro rata basis, or (B) the Bulldog Rights Shares
acquired in the Rights Offering, provided that any such securities acquired in
clauses (A) or (B) will be subject to the provisions hereof), directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” as defined under Section 13(d) of the
1934 Act or otherwise, any Voting Securities, or otherwise become the Economic
Owner of any such securities, if after giving effect to such acquisition the
Bulldog Investors individually or together with any other Person with whom the
Bulldog Investors have any agreement, understanding or arrangement with respect
to Voting Securities, would be the Economic Owner of 20% or more of the
Company’s outstanding Voting Securities; provided that for the purposes of
computing the Economic Ownership at the time of any purchase, the number of
outstanding Voting Securities will be determined by the latest available Company
filing with the Securities and Exchange Commission (the “SEC”); and further
provided that notwithstanding any provision of this Agreement to the contrary,
the Bulldog Investors shall not be required to divest any Voting Securities if
they become the Economic Owner of 20% or more of the Company’s outstanding
Voting Securities solely due to a reduction in the number of Voting Securities
outstanding.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           solicit proxies or written consents of shareholders, or any other
person with the right to vote or power to give or withhold consent in respect of
Voting Securities, or conduct, encourage, participate or engage in, or otherwise
seek to influence in any manner, any other type of referendum (binding or
non-binding) with respect to any matter, or from the holders of Voting
Securities or any other person with the right to vote or power to give or
withhold consent in respect of Voting Securities, or make, or in any way
participate, influence or engage in (other than by voting their Voting
Securities in a manner that does not violate this Agreement), any “solicitation”
of any “proxy” (as such terms are used in the proxy rules of the SEC), consent
or other authority to vote any Voting Securities, with respect to any matter, or
participate directly or indirectly in any contested solicitation with respect to
the Company, including without limitation relating to the removal or the
election of directors;
 
(c)           form or join in a partnership, limited partnership, syndicate or
other group, including without limitation a “group” as defined under Section
13(d) of the 1934 Act, with respect to Voting Securities, or otherwise support
or participate in any effort by a third party with respect to the matters set
forth in Section 2.1(b), or deposit any Voting Securities in a voting trust or
subject any Voting Securities to any voting agreement, other than solely with
other Bulldog Investors with respect to Voting Securities now or hereafter
Beneficially Owned by them or pursuant to this Agreement;
 
(d)           act, alone or in concert with others, to seek to control or
influence, in any manner, the management, the Board or the policies of the
Company or nominate any person as a director of the Company who is not nominated
by the then incumbent directors of the Company or propose any matter to be voted
upon by the shareholders of the Company;
 
(e)           except as expressly permitted in this Section 2.1(e), make any
public announcement with respect to, or submit a proposal for, or offer of (with
or without conditions) any Extraordinary Transaction of or involving the Company
or the securities or assets of the Company, provided that if the Company makes a
public announcement that it has received a bona fide third-party written
proposal for an Extraordinary Transaction of or involving the Company or the
securities or assets of the Company (a “Public Offer”), the Bulldog Investors
may, notwithstanding anything to the contrary contained herein, and before the
approval of the Company’s shareholders is obtained for the Public Offer but not
after, make a public announcement with respect to, submit a proposal for, or
make an offer of any Extraordinary Transaction of or involving the Company or
the securities or assets of the Company that the Bulldog Investors determine in
good faith to be on terms that are more favorable from a financial point of view
to the Company’s shareholders than the Public Offer;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)           seek to have called, or cause to be called, any meeting of
shareholders of the Company;
 
(g)           make any public demand to inspect the books and records of the
Company or demand a copy of the Company’s stock ledger list, including pursuant
to any statutory rights that the Bulldog Investors may have;
 
(h)           make, or cause to be made, any statement or announcement that
relates to and constitutes an ad hominem attack on, or relates to and otherwise
disparages, the Company, its officers or its directors or any person who has
served as an officer or director of the Company on or following the date of this
Agreement: (i) in any document or report filed with or furnished to the SEC or
any other governmental agency, (ii) in any press release or other publicly
available format (including on the Internet), (iii) to any journalist or member
of the media (including without limitation, in a television, radio, newspaper or
magazine interview) or (iv) in any letter or other communication to or with any
shareholder of the Company;
 
(i)           take any action which will require the Company to make a public
announcement regarding the possibility of an Extraordinary Transaction;
 
(j)           make any proposal (including publicly disclose or discuss any
proposal) or have any discussions or communications, or enter into any
arrangements, understandings or agreements (whether written or oral) with, or
advise, finance, assist or encourage, any other Person in connection with any of
the foregoing, or make any investment in or enter into any arrangement with, any
other Person that engages, or offers or proposes to engage, in any of the
foregoing; or
 
(k)           take or cause or induce others to take any action inconsistent
with any of the foregoing.
 
Section 2.2.                      The Bulldog Investors will cause all Voting
Securities for which they have the right to vote as of the record date for any
meeting of shareholders to be present for quorum purposes and to be voted at any
such meeting for the election of directors in the manner recommended by the
Board.
 
Section 2.3.                      The Bulldog Investors will be released from
the obligations set forth in this Article 2 on the date that is thirty (30) days
before the last date on which a shareholder of the Company may submit
nominations for the Board in connection with the 2014 Annual Meeting of
Shareholders of the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3

ACTIONS BY THE COMPANY
 
Section 3.1.                      Unless and until the Bulldog Investors are
released from their obligations under Article 2 pursuant to Section 2.3 hereof,
the Company shall not make, or cause to be made, any statement or announcement
that relates to and constitutes an ad hominem attack on, or relates to and
otherwise disparages, any of the Bulldog Investors, any of their officers,
directors, partners or members or any person who has served as an officer,
director, partner or member of any of the Bulldog Investors: (i) in any document
or report filed with or furnished to the SEC or any other governmental agency,
(ii) in any press release or other publicly available format (including on the
Internet), (iii) to any journalist or member of the media (including without
limitation, in a television, radio, newspaper or magazine interview) or (iv) in
any letter or other communication to or with any shareholder of the Company.
 
ARTICLE 4

 
CERTAIN REPRESENTATIONS AND WARRANTIES
 
Section 4.1.                      The Company represents and warrants to each of
the other Parties that:
 
(a)           the Company’s execution, delivery and performance of this
Agreement has been approved by the Board and does not violate its Restated
Certificate of Incorporation, its Amended and Restated Bylaws or the New York
Business Corporation Law, or any agreement to which it is a party; and
 
(b)           this Agreement constitutes the Company’s valid and binding
obligation, enforceable against it in accordance with the terms thereof.
 
Section 4.2.                      Each of the Bulldog Investors represents and
warrants to the Company that:
 
(a)           if the Bulldog Investor making such representation and warranty is
not a natural person, its execution, delivery and performance of this Agreement
has been approved by its respective general partner, managing member, board of
directors, trustee or other governing body or authority, as the case may be, and
does not violate its respective organizational or constituent document;
 
(b)           its execution, delivery and performance of this Agreement does not
violate any agreement to which it is a party or any of its constituent
documents;
 
(c)           this Agreement constitutes its valid and binding obligation,
enforceable against it in accordance with the terms thereof;
 
(d)           it has consulted with counsel of its choice in connection with its
decision to enter into and be bound by this Agreement or waived its right to so
consult;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           Recital A to this Agreement is a true statement of the aggregate
number of Voting Securities Beneficially Owned by the Bulldog Investors; and
 
(f)           the Bulldog Investors and Naveen Bhatia have no agreement to
acquire, hold, vote or dispose of any Voting Securities of the Company.
 
ARTICLE 5

 
CERTAIN ANNOUNCEMENTS AND OTHER DISCLOSURES
 
Section 5.1.                      The Company shall announce this Agreement and
the material terms hereof by means of a mutually agreed upon press release in
the form attached hereto as Exhibit A (the “Press Release”) as soon as
practicable on or after the date hereof.
 
Section 5.2.                      Except as set forth in Section 5.1, neither
the Company nor the Bulldog Investors shall make any public announcement or
statement concerning this Agreement or comment on this Agreement; provided,
however, that any Party may make such announcement, statement or comment
concerning this Agreement as is required by law or the rules of any stock
exchange; provided further, however, that such announcement may only be made
with the prior written consent of the other Parties, such consent not to be
unreasonably withheld.
 
ARTICLE 6

 
CERTAIN DEFINITIONS
 
Section 6.1.                      In addition to the other definitions contained
elsewhere in this Agreement, the following terms shall have the meanings
specified below for the purposes hereof:
 
“Affiliate” has the meaning ascribed to it in Rule 12b-2 promulgated under the
1934 Act.
 
“Associate” has the meaning ascribed to it in Rule 12b-2 promulgated under the
1934 Act.
 
“Beneficial Owner” and “Beneficially Own” have the same meanings as set forth in
Rule 13d-3 promulgated by the SEC under the Exchange Act; provided, however,
that for purposes of this Agreement, any option, warrant, right, conversion
privilege or arrangement to purchase, acquire or vote Voting Securities,
regardless of the time period during, or the time at which, it may be exercised,
and regardless of the consideration paid, shall be deemed to give the holder
thereof beneficial ownership of the Voting Securities to which it relates.
 
“Economic Owner” and “Economically Own” will have the same meanings as
“Beneficial Owner” and “Beneficially Own,” except that a Person will also be
deemed to economically own and to be the economic owner of (i) all shares of
Company Common Stock that such Person has the right to acquire pursuant to the
exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are conditional
and (ii) all shares of Company Common Stock in which the Person has any economic
interest, including, without limitation, pursuant to any short positions, profit
interests, options, hedging transactions, borrowed or loaned shares, swaps or
other derivative security, contract or instruction in any way related to the
price of shares of Company Common Stock.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Extraordinary Transaction” means any merger, consolidation, business
combination, tender or exchange offer, restructuring, liquidation,
recapitalization, dissolution, or similar transaction involving the Company.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated by the SEC under such statute.
 
“Person” means a natural person or any legal, commercial or governmental entity,
including, but not limited to, a corporation, partnership, joint venture, trust,
limited liability company, group acting in concert or any person acting in a
representative capacity.
 
“Voting Securities” means any securities of the Company entitled, or which may
be entitled, to vote in the election of directors, or securities convertible
into or exercisable or exchangeable for such securities, whether or not subject
to passage of time or other contingencies.
 
ARTICLE 7
 
MISCELLANEOUS
 
Section 7.1.                      Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties with respect to its subject matter and
supersedes any and all prior representations, agreements or understandings,
whether written or oral, between or among any of them with respect to such
subject matter, including without limitation the Original Agreement.  This
Agreement may be amended only by a written agreement duly executed by the
Parties.
 
Section 7.2.                      Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served, if (a) given by telecopy, when such telecopy is
transmitted to the telecopy number set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:
 
if to the Company:



      Gyrodyne Company of America, Inc.   1 Flowerfield, Suite 24   St. James,
New York 11780   Facsimile:  (631) 584-7075   Attention:  Stephen V. Maroney,
President and Chief Executive Officer





 
 
- 7 -

--------------------------------------------------------------------------------

 
 
with a copy to:

                                      
Farrell Fritz, P.C.
  1320 RXR Plaza   Uniondale, New York 11556   Facsimile:  (516) 227-0777  
Attention:Alon Y. Kapen, Esq.



 
if to the Bulldog Investors:

                                       Bulldog Investors   60 Heritage Drive  
Pleasantville, New York 10570   Facsimile:  (914) 747-2150; (201) 556-0097  
Attention:  Phillip Goldstein                       Andrew Dakos

 











Section 7.3.                      Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.
 
Section 7.4.                      Assignment.  This Agreement may not be
assigned by any Party without the prior written consent of the other
Parties.  This Agreement shall be binding upon, and inure to the benefit of, the
respective successors and permitted assigns of the Parties.  This Agreement
shall confer no rights or benefits upon any Person other than the Parties.
 
Section 7.5.                      Waiver.  Any waiver by any Party of a breach
of any provision of this Agreement shall not be deemed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement.
 
Section 7.6.                      Counterparts.  This Agreement may be executed
in counterparts, each of which shall constitute an original but all of which
shall together constitute a single instrument.
 
Section 7.7.                      Authorized Representative.  Each of the
Bulldog Investors hereby appoints Mr. Goldstein as the authorized representative
of such Bulldog Investor for all purposes of this Agreement (including, without
limitation, the giving of binding approvals and waivers) and the Company shall
be entitled to deal with Mr. Goldstein accordingly.
 
Section 7.8.                      Remedies.  (a)  Each Party hereto hereby
acknowledges and agrees, on behalf of itself and its Affiliates, that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties will be entitled
to specific relief hereunder, including an injunction or injunctions to prevent
and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any state or federal court in
New York County in the State of New York, in addition to any other remedy to
which they may be entitled at law or in equity.  Any requirements for the
securing or posting of any bond with such remedy are hereby waived.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(b)           Each Party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in New York County in the State of New
York (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 7.2 will be effective service of process for any
such action, suit or proceeding brought against any Party in any such
court.  Each Party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in New York County in the State of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by each of the Parties,
through their respective duly authorized representative, as of the date first
above written.
 

       GYRODYNE COMPANY OF AMERICA, INC. FULL VALUE PARTNERS L.P.            By:
 Full Value Advisors LLC, General Partner  

 
 

 By:  /s/ Stephen V. Maroney     By:  /s/ Phillip Goldstein      Name:  Stephen
V. Maroney     Name:  Phillip Goldstein     Title:    President and Chief    
Title:    Managing Member                   Executive Officer        

 

  OPPORTUNITY PARTNERS L.P.          
 
By:
Kimball & Winthrop, Inc., General Partner          

 
 
By:
/s/ Phillip  Goldstein        Name:    Phillip Goldstein       Title:     
President  

 

 
OPPORTUNITY INCOME PLUS FUND L.P.
         
 
By:
Spar Advisors, LLC, General Partner          

 
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 

  FULL VALUE OFFSHORE PARTNERS L.P.          
 
By:
Full Value Advisors LLC, General Partner          

 
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 
 
 

--------------------------------------------------------------------------------

 
 

  FULL VALUE SPECIAL SITUATIONS FUND L.P.          
 
By:
Full Value Special Situations Fund GP       LLC, General Partner          

 
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 

  FULL VALUE ADVISORS LLC          
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 

  KIMBALL & WINTHROP, INC.          
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
President          

 

  SPAR ADVISORS, LLC          
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 
 
 

--------------------------------------------------------------------------------

 
 

  FULL VALUE SPECIAL SITUATIONS FUND GP LLC          
 
By:
/s/ Phillip Goldstein        Name:    Phillip Goldstein       Title:     
Managing Member          

 

       
 
By:
/s/ Phillip
Goldstein                                                                  
PHILLIP GOLDSTEIN  

 
 

       
 
By:
/s/ Andrew Dakos       ANDREW DAKOS          

 